             Case 1:19-cv-00868-RDB Document 1 Filed 03/22/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND
                                 NORTHERN DIVISION

 MICHAEL JOYCE, Individually and For Others
 Similarly Situated,                                         Case No. __________________
                                                                        1:19-cv-868

 v.                                                          JURY TRIAL DEMANDED

 ABSOLUTE CONSULTING, INC., and GSE                          COLLECTIVE ACTION PURSUANT
 SYSTEMS, INC.                                               TO 29 U.S.C. § 216(b)



                            COLLECTIVE ACTION COMPLAINT

                                              SUMMARY

        1.      Absolute Consulting, Inc. and GSE Systems, Inc. (collectively “GSE”) failed to pay

Michael Joyce (“Joyce”), and other workers like him, overtime as required by the Fair Labor Standards

Act (“FLSA”). See 29 U.S.C. § 201 et. seq.

        2.      Instead, GSE paid Joyce, and other workers like him, the same hourly rate for all hours

worked, including those in excess of 40 in a workweek.

        3.      Joyce brings this collective action to recover unpaid overtime and other damages.

                                     JURISDICTION AND VENUE

        4.      This Court has original jurisdiction under 29 U.S.C. § 201 et seq.

        5.      The total number of all potential class members far exceeds 100.

        6.      Venue is proper in the Northern District of Maryland because GSE has its corporate

offices located in this District and Division in Carroll County.

                                               PARTIES

        7.      Joyce was an hourly employee of GSE. His written consent is attached as Exhibit A.




                                                   1
                Case 1:19-cv-00868-RDB Document 1 Filed 03/22/19 Page 2 of 6



           8.      GSE bills itself as “a total solutions provider for the energy industry” including nuclear

power plants, refinery plants, and fossil power plants. 1

           9.      Among other things, it provides engineering, consulting, and staffing services to its

clients.

           10.      In September 2017, GSE Systems Inc. acquired Absolute Consulting, Inc. 2

           11.     Absolute Consulting, Inc. is a Florida corporation. Absolute Consulting Inc. may be

served with process by serving its registered agent at Corporation Service Company, 1201 Hays Street,

Tallahassee, Florida 32301.

           12.     GSE Systems, Inc. is a Maryland corporation. GSE Systems, Inc. may be served with

process by serving its registered agent at CSC-Lawyers Incorporating Service Company, 7 St. Paul

Street, Suite 820, Baltimore, Maryland 21202.

                                        COVERAGE UNDER THE FLSA

           13.     At all times hereinafter mentioned, Defendants were and are an employer within the

meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

           14.     At all times hereinafter mentioned, Defendants were and are an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

           15.     At all times hereinafter mentioned, Defendants were and are an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that said




1   www.gses.com/history-and-experience
2   https://www.gses.com/news/2017/gse-systems-inc-acquires-absolute-consulting-inc/

                                                         2
           Case 1:19-cv-00868-RDB Document 1 Filed 03/22/19 Page 3 of 6



enterprise has had and has an annual gross volume of sales made or business done of not less than

$500,000 (exclusive of excise taxes at the retail level which are separately stated).

        16.     At all times hereinafter mentioned, Plaintiff and the Putative Class Members (as

defined below) were engaged in commerce or in the production of goods for commerce per 29 U.S.C.

§§ 206-207.

                                              THE FACTS

        17.     Joyce was an hourly employee of Absolute Consulting and GSE Systems.

        18.     Joyce was hired around November 2016.

        19.     Joyce left GSE’s employment near the end of May 2018.

        20.     GSE paid Joyce by the hour.

        21.     GSE paid Joyce $98.00 per hour.

        22.     Joyce reported the hours he worked to GSE on a regular basis.

        23.     If Joyce worked fewer than 40 hours in a week, he would be paid only for the hours

he worked.

        24.     But Joyce normally worked more than 40 hours in a week.

        25.     The hours Joyce worked are reflected in GSE’s records.

        26.     GSE paid Joyce at the same hourly rate for all hours worked, including those in excess

of 40 in a workweek.

        27.     Rather than receiving time and half as required by the FLSA, Joyce only received

“straight time” pay for overtime hours worked.

        28.     This “straight time for overtime” payment scheme violates the FLSA.

        29.     GSE was aware of the overtime requirements of the FLSA.

        30.     GSE nonetheless failed to pay certain hourly employees, such as Joyce, overtime.




                                                    3
           Case 1:19-cv-00868-RDB Document 1 Filed 03/22/19 Page 4 of 6



        31.     GSE’s failure to pay overtime to these hourly workers was, and is, a willful violation

of the FLSA.

                                 COLLECTIVE ACTION ALLEGATIONS

        32.     GSE’s illegal “straight time for overtime” policy extends beyond Joyce.

        33.     It is the “straight time for overtime” payment plan that is the policy that is alleged to

violate the FLSA in this FLSA collective action.

        34.     GSE has paid hundreds of hourly workers using the same unlawful scheme.

        35.     Any differences in job duties do not detract from the fact that these hourly workers

were entitled to overtime pay.

        36.     The workers impacted by GSE’s “straight time for overtime” scheme should be

notified of this action and given the chance to join pursuant to 29 U.S.C. § 216(b). Therefore, the

class is properly defined as:

        All hourly employees of GSE Systems, Inc. or Absolute Consulting, Inc. who were, at

        any point in the past 3 years, paid “straight time for overtime.” (the “Putative Class

        Members”).

                                          CAUSE OF ACTION

        37.     By failing to pay Joyce and those similarly situated to him overtime at one-and-one-

half times their regular rates, GSE violated the FLSA’s overtime provisions.

        38.     GSE owes Joyce and those similarly situated to him the difference between the rate

actually paid and the proper overtime rate.

        39.     Because GSE knew, or showed reckless disregard for whether, its pay practices

violated the FLSA, GSE owes these wages for at least the past three years.

        40.     GSE is liable to Joyce and those similarly situated to him for an amount equal to all

unpaid overtime wages as liquidated damages.


                                                   4
           Case 1:19-cv-00868-RDB Document 1 Filed 03/22/19 Page 5 of 6



        41.     Joyce and those similarly situated to him are entitled to recover all reasonable

attorneys’ fees and costs incurred in this action.

                                                PRAYER

        42.     Joyce prays for relief as follows:

                a.      An order allowing this action to proceed as a collective action under the FLSA

        and directing notice to all hourly employees who received straight time for overtime;

                b.      Judgment awarding Joyce and those similarly situated to him all unpaid

        overtime compensation, liquidated damages, attorneys’ fees and costs under the FLSA;

                c.      An award of pre- and post-judgment interest on all amounts awarded at the

        highest rate allowable by law; and

                d.      All such other and further relief to which Joyce and those similarly situated to

        him may show themselves to be justly entitled.

                                                 Respectfully submitted,

                                                 By: /s/ Taylor A. Jones
                                                        Taylor A. Jones
                                                        MD Bar No. 1612130317
                                                        MD Fed. ID No. 20049
                                                        tjones@mybackwages.com
                                                        Michael A. Josephson
                                                        TX Bar No. 24014780
                                                        mjosephson@mybackwages.com
                                                        Andrew Dunlap
                                                        TX Bar No. 24078444
                                                        adunlap@mybackwages.com
                                                        JOSEPHSON DUNLAP
                                                        11 Greenway Plaza, Suite 3050
                                                        Houston, Texas 77046
                                                        713-352-1100 – Telephone
                                                        713-352-3300 – Facsimile

                                                         AND

                                                         Richard J. (Rex) Burch
                                                         TX Bar No. 24001807
                                                         BRUCKNER BURCH, P.L.L.C.
                                                     5
Case 1:19-cv-00868-RDB Document 1 Filed 03/22/19 Page 6 of 6



                                 8 Greenway Plaza, Suite 1500
                                 Houston, Texas 77046
                                 713-877-8788 – Telephone
                                 713-877-8065 – Facsimile
                                 rburch@brucknerburch.com

                           ATTORNEYS IN CHARGE FOR PLAINTIFF




                             6
